Citation Nr: 1228955	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with degenerative joint disease (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative joint disease (right knee disability).

3.  Entitlement to a total disability rating based upon unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in June 2011 and at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  Transcripts of both hearings are associated with the claims files. 


REMAND

Upon preliminary review of the evidence of record, and in light of the testimony provided at the May 2012 hearing, the Board finds that further development is necessary regarding the Veteran's increased rating and TDIU claims.  

Increased Ratings

During the May 2012 hearing, the Veteran reported that his bilateral knee symptoms have worsened significantly since his most recent VA examination.  This examination took place in June 2011.  He specifically noted that his knees now give way once to twice monthly, the instability has worsened, and now he has popping sensations in the knees.  He further advised that in the past year he has fallen in the VAMC parking lot at least three times and has since been given an electric wheelchair.  
Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, during the Veteran's June 2011 VA examination, the examiner noted that the Veteran had painful active motion in his bilateral knees-including upon repetitive motion, but did not indicate at which degree his knee pain begins.  As such, the examination in insufficient for rating purposes.  

Thus, a new VA examination is required to determine the current disability level for the disabilities for which higher ratings are sought.  

TDIU

Entitlement to a TDIU was denied in a June 2009 rating decision.  A review of the record shows that the Veteran filed a timely notice of disagreement with this rating decision in July 2009.  Specifically, the Veteran described the severity of his bilateral knee disabilities and stated that "[t]his is why I am appealing for a 100 percent disability."  The Board liberally construes this statement as a notice of disagreement to the July 2009 denial of his TDIU claim.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  A Statement of the Case on the issues of entitlement to a TDIU should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed, including range of motion testing.  The examiner is asked to specifically indicate at which degree painful motion begins in each knee.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should review the record and readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


